Case 2:20-cv-01127-JDC-KK Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 99




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


CLAUDIA A SAVOY                               CASE NO. 2:20-CV-01127

VERSUS                                        JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                         MAGISTRATE JUDGE KAY

                                   JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion to

Dismiss Pursuant to Fed.R.Civ. P. 12(B)(6) (Doc. 6) is hereby GRANTED dismissing with

prejudice, Plaintiff, Claudia A. Savoy’s Complaint and Amended Complaint as time

barred.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                    _____________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
